Citation Nr: 1521543	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-21 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and witness, M.H.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to November 2005 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for PTSD at an initial evaluation of 10 percent.  The Veteran filed a Notice of Disagreement (NOD) in February 2012, requesting a higher rating for his PTSD disability.

The Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ) in April 2013.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim for PTSD. 

The Veteran last appeared for a VA examination in regard to PTSD in February 2011.  During his April 2013 hearing, the Veteran contended that his PTSD has significantly worsened since the VA examination.  He stated that his PTSD makes it difficult for him to be employed as he struggles with co-worker interaction.  He suffers uncontrolled nightmares, night terrors, and restlessness which interfere with sleep, and he struggles with depression, anxiety and anger management.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Veteran should be afforded a current VA examination to assess the current severity of his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Please schedule the Veteran for a VA examination for PTSD, by an examining psychologist or psychiatrist, to determine the current severity of the Veteran's service-connected PTSD disability.

The Veteran's claims file, including any pertinent evidence contained in electronic files, should be forwarded to the examiner who should indicate on the examination report that the folder was reviewed before the examination took place.

In the report of the examination, the examiner should:

(a) identify the symptoms (and associated impairment of function) that the Veteran currently manifests that are attributable to his PTSD, and provide a detailed description of such symptoms, to include the frequency with which the Veteran experiences such symptoms; and

(b) list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to PTSD.

The examiner should offer a complete rationale for any opinions that are expressed and should cite the appropriate evidence to support his or her conclusions.  If an opinion cannot be made without resorting to speculation, the examiner should state such.

2.  Then, after completing any additional development needed, the AOJ should readjudicate the issue of increased rating for PTSD on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

